In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-325V
                                        Filed: July 21, 2014

* * * * * * * * * * * * * * * *
MICHAEL PRATER and                            *         UNPUBLISHED
KIMBERLY PRATER, parents of                   *
minor child, C.M.P.,                          *         Special Master Gowen
                                              *
               Petitioner,                    *
                                              *         Joint Stipulation on Damages;
v.                                            *         Varicella Vaccine; Idiopathic
                                              *         Thrombocytopenic Purpura (“ITP”).
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
David Porter Murphy, Greenfield, IN, for petitioners.
Michael Milmoe, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

       On May 8, 2013, Michael and Kimberly Prater (“petitioners”) filed a petition on behalf of
their minor son, C.M.P., pursuant to the National Vaccine Injury Compensation Program. 2 42
U.S.C. §§ 300aa-1 to -34 (2006). Petitioners allege that C.M.P. developed chronic Idiopathic
Thrombocytopenic Purpura (“ITP”) as a result of a varicella vaccine administered to him on July
16, 2010. Petition at 1.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       On July 18, 2014, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation.

        Respondent denies that the varicella vaccine caused C.M.P.’s ITP or any other injury, and
further denies that C.M.P.’s disabilities are sequelae of a vaccine-related injury. Nevertheless,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds
the stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulated that petitioners shall receive the following compensation:

       A lump sum of $10,000.00, in the form of a check payable to petitioners as legal
       representatives of C.M.P. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:13-vv-00325-UNJ Document 40 Filed 07/18/14 Page 1 of 5
Case 1:13-vv-00325-UNJ Document 40 Filed 07/18/14 Page 2 of 5
Case 1:13-vv-00325-UNJ Document 40 Filed 07/18/14 Page 3 of 5
Case 1:13-vv-00325-UNJ Document 40 Filed 07/18/14 Page 4 of 5
Case 1:13-vv-00325-UNJ Document 40 Filed 07/18/14 Page 5 of 5